BLATCHFORD, District Judge.
By the revenue laws, it is necessary that an invoice should be presented to the collector át the time of entry. In this case, an. invoice was found in the possession of the custom house, and, although it was not produced, its loss and contents were proved. The fact that the officials had an invoice of the goods might not, 6f itself have been sufficient evidence on which to presume an entry, even though an appraisement of the goods had been shown. For an appraisement may be had as well of goods which are not entered or invoiced, as of those which are. But no reappraisement on appeal can take place unless there is a previous entry, followed by an appraisement. The fact of reappraisement is, therefore, pri-ma facie evidence of an entry, sufficient to throw the burden of proof on the claimant to show that there was no entry, and to warrant the jury in finding in favor of the presumption that there was an entry, if no opposing evidence is offered. 1 Greenl. Ev. §§ 33, 34. The officer's of the customs would have failed in their duty if they had allowed a reappraisement, on an appeal by the importer, unless he had previously made an entry of the goods. It is a presumption of law, that all public officers perform their proper official duties until the contrary is proved: and, where a reappraisement is to be made only upon its appearing to the collector that there has been a previous entry of goods, the fact that the reappraisement has taken place, is prima facie evidence that the previous entry was made. Philadelphia & T. R. Co. v. Stimpson, 14 Pet. [39 U. S.] 448, 458; Turner v. Yates, 16 How. [57 U. S.] 14, 26.
I think that the instruction to the jury was correct, and that the motion for a new trial must be denied. Revenue laws are not penal laws in the sense that requires them to be construed with great strictness in favor of the defendant. They are rather to be regarded as remedial in their character, and intended to prevent fraud, suppress public wrong, and promote the public good, and they should be so construed as to carry out the intention of the legislature in passing them, and most effectually accomplish these objects. Cliquot's Champagne, 3 Wall. [70 U. S.] 114, 145. In the present, case, it was perfectly open to the claimants to rebut the prima facie evidence of an entry, by showing that none had been made, but they offered no evidence of the ■kind. The jury, on a submission of the question to them, found that there was an undervaluation in the invoice, and that it was fraudulent, and I see no reason to disturb the verdict. Motion denied.